Citation Nr: 0522605	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  95-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of compression fractures to T11-L1.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to October 
1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a June 1998 decision, the Board denied a rating in excess 
of 20 percent for residuals of compression fractures of T11-
L1 with limitation of motion, as well as service connection 
for degenerative changes to L4-L5-S1, claimed as secondary to 
the service-connected compression fracture residuals.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2001 Order, the Court vacated the Board's June 1998 
decision and remanded the matter to the Board for 
readjudication consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  

In April 2002, the Board remanded the matter to the RO to 
afford the veteran the opportunity to appear at a Board 
hearing at the RO, as he had requested.  The veteran 
testified before the undersigned at a Travel Board hearing 
held in July 2002.  A transcript of that hearing, along with 
a copy of the transcript with corrections made by the 
veteran, has been associated with the claims folder.

In October 2003, the Board again remanded the matter to the 
RO for due process considerations as well as additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in a March 2005 rating 
decision, the RO granted service connection for degenerative 
disc disease with degenerative arthritis of the lumbar spine 
with radiculopathy, and assigned an initial 60 percent 
rating, effective March 23, 1994.  In addition, the RO 
granted a total rating based on individual unemployability 
due to service-connected disabilities, also effective March 
23, 1994.  

The Board finds that the award of service connection for 
degenerative disc disease with arthritis of the lumbar spine 
constitutes a full award of the benefit sought on appeal with 
respect to the issue of service connection for degenerative 
changes at L4-S1.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  As the veteran did not initiate an 
appeal with the down-stream elements of compensation level or 
effective date, those issues are not in appellate status.  
Id.  


FINDING OF FACT

Residuals of compression fractures to T11-L1 include X-ray 
evidence of vertebral deformity, limitation of motion, as 
well as pain and functional loss.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of compression fractures to T11-L1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5291 (effective prior to September 26, 2003), Diagnostic Code 
5235 (effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded VA 
medical examinations in connection with this claim.  The 
reports of these examinations provide the necessary medical 
opinions as well as sufficient reference to the pertinent 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that he was 
diagnosed has having extensive compression fractures of 
vertebrae T11, T12, and L1 in January 1956, following an 
automobile accident.  There was no nerve or artery 
involvement.  The veteran's subjective complaints included an 
aching pain in the mid back, manifested by pain on forward 
flexion of the spine.  He was treated conservatively.  At his 
September 1958 service separation medical examination, the 
veteran had excellent range of motion.  There was also some 
lumbar lordosis to which his complaints of low back 
discomfort were attributed. 

In May 1959, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a back fracture.  In a July 1959 rating 
decision, the RO granted service connection for healed 
fractures at T11-L1, and assigned a 10 percent rating under 
Diagnostic Codes 5291-5292.

In March 1994, the veteran submitted a claim for an increased 
rating for his service-connected back disability.  In 
connection with his claim, he was afforded a VA medical 
examination in April 1994, at which he complained of low back 
pain, with occasional needles and pins sensation in the lower 
extremities.  Objective examination showed some tenderness 
noted in the spinous processes in the lumbar area.  Range of 
motion of the back was recorded as 0 to 80 degrees for lumbar 
flexion, 0 to 20 degrees extension, and 0 to 20 degrees, 
bilaterally, for both lateral bending and rotation.  X-ray 
studies of the lumbar spine revealed satisfactory alignment 
of the vertebral bodies.  There were some degenerative 
changes observed in the thoracic spine, with the suggestion 
of narrowing of the intervertebral disk space in the lumbar 
spine.  The diagnostic impression was compression fracture 
T11, T12, and L1, and lumbar spondylosis. 

In an August 1994 rating decision, the RO confirmed and 
continued the 10 percent rating for the residuals of 
compression fractures at T11-L1.  The veteran appealed the 
RO's decision, arguing that a higher rating was warranted.  
In April 1995, he testified at a hearing at the RO in support 
of his appeal.  He claimed to have severe back pain, 
radiating to his lower extremities, which negatively impacted 
his ability to work.  

Clinical records dated from March 1994 to August 1995 
document intermittent treatment for continued complaints of 
back pain.  Radiographic evaluation of the lumbosacral spine 
conducted in March 1994, showed wedge compression fractures 
of indeterminate age at T11, T12, and L1, as well as 
multilevel degenerative disk disease.  Diagnostic studies 
conducted in April 1994 showed mild anterior wedging of T11 
and T12 of indeterminate age and early mid-thoracic spine 
diffuse idiopathic skeletal hyperostosis.  In June 1994, the 
veteran was evaluated and authorized for an overlap brace due 
to persistent degenerative joint disease of the thoracic and 
lumbar spine.

In support of his claim, the veteran submitted an April 1995 
private medical report from D.D.H., M.D., who indicated that 
it was his opinion that the true motion of the veteran's back 
was apparently evaluated on VA examination with the hip 
motion making up the differences in loss of motion of the 
spine.  He indicated that in that context, range of motion of 
the thoracolumbar spine was measured as 15 degrees flexion, 5 
degrees extension, 10 degrees lateral bending, and 10 to 15 
degrees rotation.  The clinical assessment was post T11, T12, 
and L1 compression fractures secondary to motor vehicle 
accident in 1956; spondylosis of the thoracic and lumbar 
spine partially related to compression fractures, which may 
have accelerated the degenerative changes surrounding the 
vertebral motion segments; and chronic ongoing residuals of 
lower back and mid back pain.  It was the examiner's opinion 
that the veteran had a combination of compression fractures 
and degenerative changes of the spinal column associated with 
aging.  The examiner further noted that degenerative changes 
involving the thoracic spine severely limited the veteran's 
spinal motions.   

In an August 1995 rating decision, the RO increased the 
rating for the veteran's residuals of compression fractures 
of T11-L1 to 20 percent, effective March 23, 1994, the date 
of receipt of his claim.

At a VA medical examination in April 1996, the veteran 
reported increasingly severe low back pain, particularly in 
the lower lumbar region.  He stated that he experienced 
constant pain in the lower back, and moderate stiffness with 
some loss of motion of the lumbar spine. It was noted that 
the veteran wore a heavy back support.  His subjective 
complaints included constant pain in the lower back, with 
moderate stiffness and loss of motion.  He indicated that his 
condition was aggravated by bending, stooping, and lifting.  
He reported occasional radicular pain in the thighs, without 
loss of sensation.  Physical examination was negative for any 
evidence of kyphosis, lordosis, or scoliosis.  His back 
motions were noted to be definitely restricted.  The veteran 
was able to achieve forward flexion to 70 degrees, backward 
extension to 20 degrees, lateral flexion to 20 degrees, and 
rotation to 20 degrees.  Leg raising was negative.  His 
reflexes were intact.  The examiner noted that there was 
considerable spasm of the sacrospinalis muscle group.

In his assessment, the examiner indicated that the veteran 
had an old compression fracture of T11 and T12 and L1 which 
was symptomatic.  The veteran was also observed to have 
degenerative changes of the lumbar spine with disk 
degeneration, which the examiner opined to account for a good 
share of his loss of motion of the lumbar spine.  Repeat X-
ray studies of the spine were taken and compared with 
findings noted in March 1994, which showed consistent 
findings of degenerative changes of the lumbar spine.  In 
that context, radiographic findings revealed mild compression 
of the T12 and L1 vertebral bodies.  The L1 vertebral body 
compression appeared to have progressed.  However, it was 
noted that this appearance was likely secondary to 
projectional or rotational differences in the film studies 
from March 1994 and present studies.  It was noted that the 
degenerative changes involving the facet joints at L4-5 and 
L5-S1 had progressed.  The examiner indicated that there was 
considerable loss of motion of the lumbar spine.

During an October 1996 hearing, the veteran testified that he 
had experienced lumbar pain since his in-service automobile 
accident.  He stated that he consistently reported to medical 
personnel that his symptoms had included both thoracic and 
lumbar pain.  The veteran maintained that the most recent VA 
examination was inadequate for rating purposes.  In 
particular, he argued that measurements recorded on range of 
motion studies were inaccurate, and were suggestive of 
greater mobility of the spine than he actually had.  

The veteran was afforded another VA medical examination in 
March 1997, at which he reported a history of ongoing back 
pain for approximately 40 years.  The examiner noted the 
veteran reported having had only one orthopedic visit for 
evaluation in 1992, for complaints of sciatica which were 
reportedly successfully treated with medication.  The veteran 
indicated that he began receiving VA treatment in 1994.  He 
indicated that he took aspirin for back pain, and utilized a 
polyprolene brace.  Relative to the earlier radiographic 
evaluations, it was noted that evaluation showed anterior 
compression fractures of T11-12, and L1 in 1959.  Studies 
conducted in 1994 showed evidence of mild degenerative disc 
disease with anterior osteophytes throughout the lumbar 
spine, which were reported to be mild.  More recent 
radiographic studies taken in 1996 revealed wedging of T11-
12.  

Examination revealed that the veteran walked with a normal, 
symmetrical gait.  He was noted to easily walk on his heels 
and toes and was able to perform partial (50 percent) knee 
bend.  Forward motion of the lumbar spine observed on forward 
flexion was significantly restricted.  In a standing 
position, the veteran achieved 20 degrees flexion.  The 
examiner noted that the veteran was able to easily rise to a 
seated position from a supine position, flexing his back to 
85 degrees while seated with his legs outstretched.  Thus, 
the examiner noted that the restricted lumbar flexion 
voluntarily performed by the veteran was not an accurate 
assessment of his flexion ability.  Extension was measured at 
10 degrees, lateral bending was 10 degrees, with right and 
left lateral rotation was 10 degrees.  Sensation was intact 
throughout the lower extremities over all dermatomes.  There 
was no evidence of thoracic kyphosis or scoliosis.  The 
veteran reported pain with axial loading of the head and 
shoulders in his lower back.  He reported very mild pain with 
in block rotation.  He reported mild pain to light touch over 
the lumbar spine.  There was no evidence of hypertrophy, 
spasms, or deep lumbar tenderness.  There was no sacroiliac 
joint tenderness or sciatic notch tenderness.  The diagnostic 
impression was compression fractures of T11-12, and L1, 
related to motor vehicle accident in service in 1956, and 
mild degenerative disc disease with mild osteophytes 
anteriorly noted on X-ray studies of April 1995.

In January 2002 and September 2003 examination reports, a 
private chiropractor noted that the veteran claimed that he 
had had low back pain since an in-service automobile 
accident.  The veteran also complained of spasm, radiating 
pain, and weakness, as well as limitation of sitting, 
standing, lifting and walking.  It was noted that active and 
passive range of thoracic spine motion, as measured by both 
the gonimeter and dual inclinometer, was limited.  There was 
severe pain on palpation of the T11-L2 area.  X-ray studies 
showed anterior wedging of the T11-L1 vertebrae due to healed 
compression fractures.  

At a July 2002 Board hearing, the veteran stated that he had 
limited motion of the back, with radiating pain for which he 
took Tylenol.  He indicated that his back disability 
prevented him from walking any significant distance.  He also 
indicated that he had left his last full-time job in 1993, 
primarily because of his back disability.  

Additional VA clinical records, dated from August 1998 to 
August 2004 show continued complaints of radiating low back 
pain.  

The veteran was afforded a VA medical examination in 
September 2004 by a Board certified orthopedic surgeon.  He 
reported that he had little or no mid or upper thoracic spine 
pain.  He reported severe lower thoracic and lumbar spine 
pain, which he rated as a 7 or 8 on a pain scale of 1 to 10.  
He indicated that his pain increased with certain activities 
such as standing or driving for long periods.  He also 
claimed to experience flare-ups of pain every one to two 
weeks.  He treated his condition with Tylenol and rest.  He 
also indicated that he had a plastic back brace which he 
received from VA in 1995.  He indicated that he used the 
brace for a day or two when he got a flare-up.  The veteran 
denied chiropractic treatment or the use of a TENS unit.  

Examination revealed that range of motion of the thoracic and 
lumbar spine was very limited.  In the seated position, the 
veteran grimaced and was reluctant and unable to flex the 
thoracic or lumbar spine while seated.  In the standing 
position, lumbar flexion was to 14 degrees and extension was 
to 6 degrees, while the veteran was wearing a back brace.  
Without the brace, lumbar flexion was to 20 degrees and 
extension was to 10 degrees.  Right lateral flexion was 
measured at 4 degrees, left lateral flexion was to 2 degrees, 
and rotation was to 2 degrees, bilaterally.  With respect to 
thoracic range of motion, the veteran grimaced with any 
attempts to flex or extend his spine so the examiner 
indicated that these measurements were zero.  Right and left 
lateral flexion was 5 degrees, right thoracic rotation was 4 
degrees, and left thoracic rotation was 5 degrees.  The 
examiner indicated that pain had a major functional impact on 
the veteran in the lower thoracic and lumbar spine.  He 
described that functional impairment of the veteran's lower 
thoracic spine as moderately severe.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

III.  Analysis

As a preliminary matter, the Board notes that during the 
course of this appeal, VA has revised the criteria for 
evaluating disabilities of the spine.  The RO has considered 
the veteran's claims under both the old and amended criteria.  
In the March 2005 Supplemental Statement of the Case, the 
veteran was notified of the amended criteria.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The RO has rated the veteran's residuals of compression 
fractures to T11-L1 as 20 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002) and Diagnostic 
Code 5235 (2004).  These Diagnostic Codes pertain to 
residuals of a fracture of a vertebra.  

Under Diagnostic Code 5285, in effect prior to September 26, 
2003, a 100 percent rating is warranted for residuals of a 
fractured vertebra where there is cord involvement and the 
claimant is bedridden or requires long leg braces.  Without 
cord involvement, but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent rating is assigned.  
Otherwise, residuals of a fractured vertebra is rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent rating for demonstrable 
deformity of vertebral body.  

A Note following Diagnostic Code 5285 provides that under 
both ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  

Prior to September 26, 2003, slight limitation of motion of 
the dorsal spine was rated as zero percent disabling and 
moderate or severe limitation of motion was rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

Prior to September 26, 2003, favorable ankylosis of the 
dorsal spine was rated as 20 percent disabling and 
unfavorable ankylosis of the dorsal spine was rated as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a rating in 
excess of 20 percent for residuals of compression fractures 
to T11-L1 have not been met.  

In that regard, the Board notes that repeated examination has 
shown that the veteran's residuals of compression fractures 
to T11-L1 disability is manifested by X-ray evidence of 
vertebral deformity, with limitation of motion and complaints 
of pain and functional loss.  Based on such symptomatology, 
the RO has assigned a 10 percent rating for the equivalent of 
severe limitation of motion of the dorsal spine under 
Diagnostic Code 5291, with an added 10 percent for 
demonstrable deformity of a vertebral body under Diagnostic 
Code 5285.  The Board notes that this is the maximum rating 
available for limitation of motion of the dorsal spine.  
38 C.F.R. §§4.40, 4.45, 4.59,  4.71a, Diagnostic Code 5291; 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board finds that a higher rating is not warranted under 
Diagnostic Codes 5285 or 5288.  Despite repeated examination, 
there has been no finding of cord involvement, abnormal 
mobility requiring a neck brace (jury mast), or ankylosis.  

The Board has also considered the rating criteria for 
evaluating disabilities of the lumbar spine, as in effect 
prior to September 26, 2003.  The Court has held, however, 
that a claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203 (1993); 38 C.F.R. § 4.14.  

In this case, service connection is also in effect for 
degenerative disc disease and degenerative arthritis of the 
lumbar spine with radiculopathy.  The RO has assigned a 
separate 60 percent rating for that disability, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  The veteran is also 
in receipt of a total rating based on individual 
unemployability due to his service-connected back 
disabilities.  Because the symptomatology associated with the 
veteran's lumbar spine has been considered in establishing 
this rating, the Board finds that it may not be considered in 
evaluating the residuals of compression fractures to T11-L1 
without pyramiding.  

Effective September 26, 2003, a General Formula for Diseases 
and Injuries of the Spine was instituted.  That formula 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero  degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Applying the facts in the case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 20 percent for residuals of compression fractures 
to T11-L1 have not been met.  

As set forth above, the amended rating criteria provide a 
General Formula for Diseases and Injuries of the Spine.  
Separate ratings for disabilities of the thoracic and lumbar 
segments of the spine are not provided for.  As noted above, 
although the veteran's residuals of compression fractures to 
T11-L1 is productive of pain, limitation of motion, and 
functional loss, such symptomatology has been considered in 
assigning the 60 percent rating for degenerative disc disease 
and degenerative arthritis of the lumbar spine with 
radiculopathy.  Under the amended rating criteria, there is 
no provision to assign separate and distinct disability 
ratings for disabilities of the thoracic and lumbar segments 
of the spine, without violating the fundamental principles of 
pyramiding outlined in 38 C.F.R. § 4.14.  Thus, a rating in 
excess of 20 percent for residuals of compression fractures 
to T11-L1 is not warranted under the amended rating criteria.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but finds that the 
clinical presentation of the veteran's residuals of 
compression fractures to T11-L1 is neither unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  The evidence does not show, 
however, nor does the veteran contend, that the residuals of 
compression fractures to T11-L1 has necessitated frequent 
periods of hospitalization.  Indeed, the post-service medical 
evidence is entirely negative for any indication that the 
veteran has been hospitalized for treatment of this 
disability.  In addition, although the veteran claims that he 
is unable to work as a result of his back disability, he is 
currently in receipt of a total rating based on individual 
unemployability due to service-connected disability, which 
adequately compensates him in this regard.  In view of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent 
for residuals of compression fractures to T11-L1 is denied.  



____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


